Citation Nr: 0212006	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-12 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
acromioclavicular strain of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to January 
1963, from April 1964 to November 1969, and from May 1977 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision which 
determined, in part, that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
right shoulder disability.  In February 2000, the Board 
remanded the case for additional development of the evidence.  
In April 2000, the RO determined that the claim had been 
reopened, but that the claim was not well grounded and was 
therefore denied.  In November 2000, the Board remanded the 
case for the second time to obtain a medical opinion and to 
address due process concerns. 


FINDINGS OF FACT

The veteran sustained an acromioclavicular strain of the 
right shoulder during active service, and he continues to 
have some residuals of that injury.


CONCLUSION OF LAW

Residuals of acromioclavicular strain of the right shoulder 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for a right 
shoulder disorder.  Specifically, he alleges that he injured 
his right shoulder during active duty service, and that the 
residuals of this condition have continued.  Through 
correspondence, the RO rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The veteran served on active duty from August 1959 to January 
1963, from April 1964 to November 1969, and from May 1977 to 
March 1979.  A review of the service medical records reveals 
a diagnosis of and treatment for an acromioclavicular strain 
of the right shoulder in July 1964.  X-ray examination at 
that time was negative for shoulder separation.  A treatment 
report, dated in August 1964, noted that the veteran 
continued to experience pain over the acromioclavicular joint 
and rotator cuff, and recommend that he be medically 
discontinued from airborne training.  Subsequent service 
treatment reports and physical examinations are silent as to 
any right shoulder problems.  

Following his discharge from the service, the veteran first 
sought treatment for right shoulder pain in June 1989.  An 
MRI examination of the shoulder, performed in January 1996, 
revealed mild impingement changes present beneath the 
acromioclavicular joint, without signs of a rotator cuff 
tear.  At a hearing before the RO in March 1998, the veteran 
testified that he injured his right shoulder during service, 
and that he continued to experience problems with the right 
shoulder ever since that time.  In May 1999, he underwent a 
right shoulder arthroscopy.  The operative report noted 
diagnoses of right shoulder impingement and osteoarthritis.  
In April 2002, the veteran underwent a VA examination.  The 
report of this examination noted a diagnosis of residual 
status post arthroscopic surgery on the right shoulder.  The 
VA examiner further commented that the veteran originally had 
an acromioclavicular sprain of the right shoulder during 
service, and that this diagnosis is service connected.  The 
VA examiner also indicated that he was unable to comment on 
the relationship between the veteran's in-service right 
shoulder injury and his post-service right shoulder surgery 
without resorting to speculation.

Circumstances against the claim include an absence of medical 
records of right shoulder problems for many years after 
service.  However, the fact remains that a documented right 
shoulder acromioclavicular strain in service is shown, 
significant enough for the veteran to discontinue airborne 
training, and recently a VA doctor has apparently opined that 
residuals of that injury continue.  With consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran currently has at least some residuals 
from the acromioclavicular strain of the right shoulder which 
occurred during service.  The Board finds that residuals of 
acromioclavicular strain of the right shoulder were incurred 
in active service, warranting service connection.


ORDER

Service connection for residuals of acromioclavicular strain 
of the right shoulder is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

